 
CONFIDENTIAL – VIA HAND DELIVERY


October 21, 2010


Mr. Thomas W. Barney
717 Laurel Street
Longmeadow, MA  01106


Dear Tom:


For the reasons that we have discussed, Berkshire Hills Bancorp, Inc. and
Berkshire Bank (collectively, the "Company") and you have reached a mutual
decision to terminate your employment effective January 7, 2011 or sooner, if
mutually agreed upon. The Company desires to resolve any and all issues relating
to the conclusion of your employment amicably and on mutually satisfactory
terms.  To that end, the Company is offering you a separation package in
accordance with the terms of this Letter Agreement.  Upon your signature, this
Letter Agreement shall constitute the agreement between you and the Company on
the terms of your separation from employment as follows:


1.           Your employment shall terminate effective January 7, 2011 (the
“Termination Date”) or sooner if mutually agreed upon.


2.           You shall be paid your earned salary through the Termination
Date.  Although you are not otherwise entitled to it, in consideration of your
acceptance of this Letter Agreement, the Company shall provide you with lump sum
payment of $230,000 (“Lump Sum Payment”), less legally required
withholdings.  You agree that under the terms of certain “Berkshire Hills
Bancorp, Inc. 2003 Equity Compensation Plan Restricted Stock Award Agreements”
signed by Employee on January 30, 2008, and January 30, 2009, respectively (the
“Restricted Stock Agreements”), you hereby forfeit your unvested Stock Awards,
as defined in the Restricted Stock Agreements, as of the Termination Date and
all of your rights to any unvested stock are null and void.  Your Lump Sum
Payment shall be made on the later to occur of the following: (i) the Company’s
next regularly scheduled pay date following the actual Termination Date; or (ii)
the Company’s next regularly scheduled pay date following the 8-day period after
you have executed this Letter Agreement and returned it to the Company without
revocation.  No Company contribution or match shall be made to the Company's
401(k) Plan on account of the Lump Sum Payment or otherwise after the
Termination Date.  You also agree that any and all Change in Control Agreements
entered into between you and the Company shall also become null and void and of
no further recourse to either party as of the Termination Date.


3.           The Company also agrees to provide you with group health and dental
insurance coverage, if applicable, through the Termination Date.  After that
date, you shall be entitled to receive extended health coverage through the
Company, at your own expense, at whatever premium the Company is permitted to
charge by law and for whatever period is provided by law.  You shall receive
further information concerning your rights under the Consolidated Omnibus
Reconciliation Act of 1985, as amended (“COBRA”).
 
 
 

--------------------------------------------------------------------------------

 

 
4.           Other than the obligations of the Company as set forth under the
terms of paragraphs 2 and 3 of this Letter Agreement, you represent and agree
that you are not entitled to any other wages, salary, bonuses, benefits or any
other compensation or reimbursements from the Company.


5.           As is standard in situations where an employer is paying an
employee additional compensation upon separation, you agree to waive and release
and promise never to assert any and all claims that you have or might have
against the Company, arising from and related to your employment with and/or
separation from the Company.  For purposes of this Letter Agreement, the term
“Company” means and includes Berkshire Bank and Berkshire Hills Bancorp, Inc.,
their predecessors and successors, all of their past, present, and future
shareholders, trustees, directors, officers, employees, representatives,
attorneys, agents and assigns, and all of their parent or controlling
corporations, and their affiliates and subsidiaries, or any other legal entity
describing Berkshire Bank and Berkshire Hills Bancorp Inc.'s organization or
through which they conduct business.


6.           You represent and warrant that you have not filed any complaints,
charges or claims against the Company with any local, state or federal court or
administrative agency.  Except with respect to any rights arising out of this
Letter Agreement and any rights that you may have to unemployment compensation,
you specifically agree that you waive and release any and all manner of claims
you ever had, now have or may have under any federal or state labor, employment,
retaliation or discrimination laws, statutes, public policies, orders or
regulations, including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, as amended, the Employee Retirement
Income Security Act of 1974, as amended, the Occupational Safety and Health Act
of 1970, as amended, the Rehabilitation Act of 1973, as amended, the Fair Labor
Standards Act of 1938, as amended, the Americans with Disabilities Act of 1990,
as amended, the Family and Medical Leave Act of 1993, as amended, the Age
Discrimination in Employment Act, as amended, Chapters 149 through 154 of the
Massachusetts General Laws, the Massachusetts Civil Rights Act, the
Massachusetts Equal Rights Law, or at common law, including but not limited to
claims relating to breach of an oral or written contract, wrongful discharge,
misrepresentation, defamation, interference with prospective economic advantage,
interference with contractual relationship, intentional and negligent infliction
of emotional distress, negligence, breach of the covenant of good faith and fair
dealing and any claims under the Restricted Stock Agreement.  It is expressly
agreed and understood that the release contained herein is a GENERAL RELEASE,
but that you are not waiving or releasing any rights or claims that arise after
the date that this Letter Agreement is executed.  The consideration given by the
Company in exchange for your General Release exceeds anything of value to which
you otherwise were entitled in the absence of a waiver.


7.           Release of ADEA Claims.  Not in limitation of the previous
paragraph, by signing this Letter Agreement, you agree and understand that you
are waiving, relinquishing and releasing any and all claims or rights that you
have or may have against the Company arising under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., and its state law equivalent.  You are
not, however, waiving any rights or claims that may arise after the execution of
this Letter Agreement.  You specifically acknowledge that this waiver and
release releases the Company from liability to you for any alleged violation of
the ADEA to the date of this Letter Agreement.


8.           With respect to the rights and claims that you are waiving, you are
waiving not only your right to recover in an action that you might commence, but
also your right to recover in any action brought on your behalf by any other
party, including, but not limited to, the U.S. Equal Employment Opportunity
Commission, or any other federal, state or local governmental agency or
department.  Nothing in this Letter Agreement shall be construed to affect the
rights and responsibilities of the Equal Employment Opportunity Commission
(“EEOC”) and the Massachusetts Commission Against Discrimination (“MCAD”) to
enforce the anti-discrimination laws.  Also, nothing in this Letter Agreement
may be used to justify interfering with the employee’s protected right to file a
charge or participate in an investigation or proceeding conducted by the EEOC or
MCAD.  In addition, and not in limitation of the foregoing, you hereby forever
release and discharge the Company from any liability or obligation to reinstate
or reemploy you in any capacity.
 
 
2

--------------------------------------------------------------------------------

 
 
9.           By executing this Letter Agreement, you agree to keep the terms of
this document confidential.  However, nothing in this Letter Agreement shall
prohibit you from disclosing such confidential information (i) to your counsel
and accountants; (ii) to your spouse; (iii) to government authorities requesting
such information; and (iv) as otherwise required by law.  You also acknowledge
and agree that you have been the recipient of confidential and proprietary
business information and you agree that you will not use or disclose such
confidential and proprietary information except as may be expressly permitted by
the Company in writing or as may be required by law.


10.           You further agree to return all Company documents and other
Company property immediately upon request by the Company.  You also agree to
cooperate with the Company to the extent that your knowledge of facts concerning
the Company’s business is required for any court or administrative
proceeding.  The Company agrees not to contest any claim for unemployment
benefits filed by you so long as you do not state any other claims against the
Company in the process of seeking unemployment benefits.  You agree that the
Company has provided you with the Massachusetts Division of Unemployment
Assistance pamphlet entitled “How To File For Unemployment Insurance Benefits”.


 11.           You agree not to make any disparaging statements concerning the
Company, its affiliates or current or former officers, directors, employees or
agents and further agree not to take any actions or conduct which would
reasonably be expected to affect adversely the reputation or goodwill of the
Company or any of its affiliates or any of its current or former officers,
directors, employees or agents. The Company’s current President, Executive Vice
Presidents and Senior Vice Presidents also shall not make any disparaging
statements concerning you nor shall they take any actions or engage in conduct
which would reasonably be expected to affect adversely your reputation.  The
provisions of this paragraph shall not apply to any truthful statement required
to be made by you or the Company in any legal proceeding or governmental or
regulatory investigation. .


12.           You agree to execute and be bound by the terms and conditions set
forth on the Non-Competition and Non-Solicitation Agreement, attached hereto as
Exhibit A and incorporated herein.  You shall execute and deliver a signed
original of Exhibit A to the Company simultaneously with your delivery of a
signed original of this Letter Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           You acknowledge and agree that the restrictions set forth in this
Letter Agreement and in Exhibit A are reasonable and necessary in order to
protect the good will and legitimate business interests of the Company and that
any violation thereof would likely result in irreparable injury to the
Company.  You therefore agree that, in the event of a violation or threatened
violation of any of the restrictions on conduct by you contained in this Letter
Agreement and/or Exhibit A, the Company shall be entitled to obtain from any
court of competent jurisdiction preliminary and permanent injunctive relief, in
addition to any other rights or remedies.


14.           In addition to the remedies provided in this Letter Agreement,
Exhibit A and otherwise available at law or in equity, in the event of any
breach by you of the restrictions contained in this Letter Agreement and Exhibit
A, the Company shall have the right (and the exercise of such right shall not
constitute an election of remedies) to recover from you the amount of any
portion of the Separation Pay that shall have been paid to you under this Letter
Agreement and cease all future installment payments of the Separation Pay, in
which event you shall be deemed to have forfeited (as liquidated damages and not
a penalty) your right to the Separation Pay, and the Company also shall have the
right to recover the reasonable fees and disbursements of its counsel incurred
in connection with the pursuit of any and all remedies pertaining to such breach
or impending breach.


15.           If the Company shall exercise its rights under the previous
paragraph of this Letter Agreement, then the Letter Agreement and Exhibit A
shall remain in full force and effect and the obligations imposed upon you in
both documents shall continue.


16.           You acknowledge that you will have twenty-one (21) days from
receipt within which to consider whether or not it is in your best interest to
accept this offer and sign this Letter Agreement and that you may rescind it
within seven days of the day you sign it, after which time it becomes
unrevokable.  Prior to executing this Letter Agreement, I advise you to consult
with an attorney before signing this Letter Agreement.  By signing this Letter
Agreement, you represent that you have carefully read this document, that you
understand it, and that you have had an opportunity to consult with and review
this with an attorney of your choice.  You also represent that you know and
understand the contents of this Letter Agreement, including its final and
binding effect on your rights and duties, and that you freely and voluntarily
assent to all the terms and conditions with the full intent of releasing the
Company from all claims.  You represent that the only consideration for signing
this Letter Agreement are the terms stated herein; that no other promises,
representations or agreements of any kind have been made to or with you to cause
you to sign this Letter Agreement.  You represent that your waivers are in
exchange for extra consideration to which you would not have been entitled in
the absence of the waivers.  You further acknowledge and agree that the Company
is not undertaking to advise you with respect to any tax consequences of this
Letter Agreement and that you are solely responsible for determining those
consequences.


17.           This Letter Agreement shall become effective and enforceable the
eighth day after you have executed the document and delivered it to the
Company.  A stamped-return envelope is enclosed for your convenience.  You
understand that you have the right to revoke this Letter Agreement at any time
within that period.  If you choose to revoke, this Letter Agreement may only be
revoked in its entirety.  Once revoked, no provision of this Letter Agreement
shall be enforceable.


18.           You acknowledge that the payments and benefits described in this
Letter Agreement constitute a special separation benefit which the Company is
providing in its discretion due to your unique circumstances and that you are
not otherwise entitled to receive this entire separation package from the
company.


19.           We agree and specifically acknowledge that we are entering into
this Letter Agreement for the purpose of amicably resolving any and all issues
relating to the conclusion of, or any other matter related to your employment
with the Company.  This Letter Agreement supersedes any previous agreement,
whether written or oral, that you may have had with the Company and any other
agreement is merged into and extinguished by this Letter Agreement.  This Letter
Agreement shall not be deemed an admission by the Company of a violation of any
statute or law or wrongdoing of any kind.
 
 
4

--------------------------------------------------------------------------------

 
 
20.           The terms of this Agreement are contractual in nature and not a
mere recital, and it shall take effect as a sealed document.  This Agreement
shall be governed by and construed in accordance with the laws of the
Commonwealth of Massachusetts, without reference to conflict of law rules, and
this Agreement shall be deemed to be executed and performed in Massachusetts and
shall be enforceable only in the Massachusetts courts.
 
 
5

--------------------------------------------------------------------------------

 
 
If you are in agreement with the terms of severance set forth above, please
indicate by executing a copy of this letter and returning it to me.


BERKSHIRE HILLS BANCORP, INC.
 

By:
Michael P. Daly
 
 
 
 
  Michael P. Daly          
 
 
 
 
 
 
I understand and agree completely to the
foregoing as of October 21 , 2010
                     
/s/ Thomas W. Barney
 
 
 
 
 
Thomas W. Barney
                    Witness:
/s/ Wm. Gordon Prescott
 
 
 
 
  Wm. Gordon Prescott        

 
 
6

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NON-SOLICITATION AND NON-COMPETITION AGREEMENT


This Non-Solicitation and Non-Competition Agreement (this “Agreement”) dated
October ____, 2010 between BERKSHIIRE HILLS BANCORP, INC., a Delaware
corporation with a principal place of business located in Pittsfield,
Massachusetts and THOMAS W. BARNEY of Longmeadow, Massachusetts (“Barney”).




PRELIMINARY STATEMENT


The Company (defined for purposes of this Agreement to mean and include
Berkshire Hills Bancorp, Inc., together with its primary subsidiaries Berkshire
Bank and Berkshire Insurance Group, Inc., their predecessors and successors, all
of their past, present, and future shareholders, trustees, directors, officers,
employees, representatives, attorneys, agents and assigns, and all of their
parent or controlling corporations, and their affiliates and subsidiaries, or
any other legal entity describing Berkshire Bank, Berkshire Insurance Group,
Inc. and Berkshire Hills Bancorp Inc.'s organization or through which they
conduct business) and Barney are parties to a Letter Agreement of even date
herewith (the “Separation Agreement”), which is incorporated herein by
reference; and


Pursuant to the terms of the Separation Agreement, the Company has agreed to pay
Barney Separation Pay in the gross amount of $230,000, less customary payroll
taxes and deductions; and


Pursuant to the terms of the Separation Agreement, Barney has agreed to enter
into a this Agreement in partial consideration for the Company’s agreement to
pay Barney the Separation Pay; and


The duration of this Agreement is one (1) year from the Termination Date set
forth in the Separation Agreement; provided, however, that notwithstanding
anything else herein to the contrary Barney’s obligations under Section 3 of
this Agreement shall continue in perpetuity; and


Barney agrees and acknowledges that by virtue of his position in the Company, he
is familiar with and in possession of the Company's trade secrets, customer
information, and other confidential information which are valuable to the
Company, and that their goodwill, protection, and maintenance constitute a
legitimate business interest of the Company, to be protected by the
non-competition restrictions set forth herein. Barney agrees and acknowledges
that the non-competition restrictions set forth in this Agreement are reasonable
and necessary and do not impose undue hardship or burdens on him.
 
 
7

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.           Non-Competition.


(a)           Barney hereby agrees that, beginning on January 8, 2011 and for a
period of approximately 1 year thereafter - until December 31, 2011 – (the
“Non-Competition Period”), Barney shall not, directly or indirectly own, manage,
operate, join, be employed by, perform services, consulting or other work for,
or provide any assistance to (the “Prohibited Activities”), any corporation,
partnership, or other entity or person which owns, manages, operates, controls,
participates in the ownership, management, operation or control of, is employed
by, performs services or other work for, provides any assistance to, is engaged
with respect to any banking, insurance, wealth management or financial services
business including, but not limited to, banks, insurance businesses or credit
unions, which engages in such banking, insurance, wealth management or financial
services business and has an office or offices located within Berkshire County,
Massachusetts (a “Competitor Employer”).


(b)           Barney acknowledges that he has carefully read and considered the
provisions of this Agreement and, having done so, agrees that the restrictions
set forth herein and the geographic areas of restriction are fair and reasonable
and are reasonably required for the protection of the interests of the Company.


(c)           In the event that the provisions of this Agreement relating to the
time periods and/or geographic areas of restriction shall be declared by a court
of competent jurisdiction to exceed the maximum time period or areas that such
court deems reasonable and enforceable, the time period and/or geographic areas
of restriction deemed reasonable and enforceable by the court shall become and
thereafter be the maximum time period and/or geographic areas under this
Agreement.


(d)           In the event that a Competitor Employer contacts Barney for the
purpose of requesting that Barney engage in Prohibited Activities with a
Competitor Employer during the Non-Competition Period, Barney may request that
the Company waive the provisions of Section 1(a) of this Agreement.  The Company
shall consider Barney’s request for a waiver, but is under no obligation to
grant the waiver.  The Company shall have absolute and sole discretion to decide
whether or not to grant the waiver.  If, in its absolute and sole discretion,
the Company decides to grant the waiver request, the waiver shall not become
effective until Barney and the Company shall have entered into a written
modification of this Agreement, signed by both parties.


2.           Non-Solicitation.  Barney hereby agrees that, beginning on January
8, 2011 and for a period of approximately 1 year thereafter - until December 31,
2011 - Barney will not, directly or indirectly, on his own behalf or on behalf
of any third person or entity, and whether through his own efforts or through
the efforts or assistance of any other person or entity (including, without
limitation, any person employed by or associated with any entity with whom he is
or may become employed or associated):


(a)           Solicit or accept any banking, insurance, wealth management or
financial services business from (i) any individual or entity that was a client
or customer of the Company at any time during the six (6) months immediately
prior to the end of Barney’s employment with the Company, or (ii) any individual
or entity that was a prospect of the Company at any time during the twelve (12)
months immediately prior to the end of Barney’s employment with the Company, if
he directly solicited such prospect or if he directly or indirectly, in whole or
in part, supervised or participated in solicitation activities related to such
prospect; provided, however, that Barney may accept employment with a Company
client or customer or prospect that is not a Competitor Employer; or
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Participate in hiring, hire or employ an employee or consultant of
the Company, or solicit, encourage or induce any such employee or consultant to
terminate his or her employment or other relationship with the Company;


(c)           Interfere with any relationship, contractual or otherwise, between
the Company and any other party, including, without limitation, any supplier or
vendor of the Company, or solicit such party to discontinue or reduce its
business with the Company.


Barney also agrees that for a period of six (6) months after his employment with
the Company ends, he will inform his potential and actual future employers of
his obligations under this Agreement.


3.           Protection and Non-Disclosure of Confidential Information.  Barney
hereby agrees and acknowledges that his employment with the Company has created
a continuing relationship of confidence and trust between Barney and the Company
with respect to Confidential Information.  Barney hereby warrants and agrees
that he will keep in confidence and trust at all times after his employment with
the Company shall terminate all Confidential Information known to him, and will
not use or disclose such Confidential Information without the prior written
consent of the Company.  Nothing in this Agreement is intended to or shall
preclude Barney from providing truthful testimony or providing truthful
information in response to a valid subpoena, court order or request of any
federal, state or local regulatory or quasi-regulatory authority; provided,
however, that, to the extent permitted by law, Barney has first provided to the
Company as much advance notice as practicable of any such compelled disclosure,
and further that Barney agrees to honor any order or ruling obtained by the
Company quashing or barring any such subpoena, court order or request for
disclosure.  As used in this Agreement, “Confidential Information” means any and
all information belonging to the Company, which is of value to the Company and
the disclosure of which could result in a competitive or other disadvantage to
the Company.  Examples of Confidential Information are, without limitation,
financial information, reports and forecasts; trade secrets, know-how and other
intellectual property; software; market or sales information or plans; customer
lists and information; business plans, prospects and opportunities; and possible
acquisitions or dispositions of businesses or facilities that have been
discussed by the management of the Company.  Confidential Information includes
information Barney developed or learned in the course of his employment with and
service as a director of the Company, as well as other information to which
Barney may have had access in connection with his employment or service as a
director.  Confidential Information also includes the confidential information
of others, including, but not limited to, customers of the Company, with whom
the Company has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless such information entered the public domain due to a breach of Barney’s
obligations under this Agreement regarding Confidential Information or
otherwise.
 
 
9

--------------------------------------------------------------------------------

 
 
4.           Consideration.  As consideration for the obligations of Barney
hereunder, the Company shall satisfy its obligations to Barney as described in
the Separation Agreement.


5.           Defaults.  Barney shall be deemed to be in default of his
obligations under this Agreement (a “Default”), if Barney shall have breached
his obligations under Section 1 hereof and such breach shall continue for 15
days after the Company has given Barney notice of same.  Notwithstanding
anything to the contrary contained in the foregoing sentence, Barney shall be
deemed to be in default of his obligations under this Agreement (also a
“Default”) immediately upon any breach of his obligations under Sections 2 and 3
hereof, and the Company shall not be obligated to provide any notice thereof or
cure period.


 
10

--------------------------------------------------------------------------------

 


6.           Remedies.


(a)           Barney acknowledges that in the event of an actual or threatened
Default, the Company’s remedies at law will be inadequate.  Accordingly, the
Company shall be entitled, at its election, to enjoin any actual or threatened
Default, and/or to obtain specific performance of Barney’s obligations under
this Agreement without the necessity of showing any actual damage or the
inadequacy of monetary damages.  Any such equitable remedy shall not constitute
the sole and exclusive remedy for any such Default, and the Company shall be
entitled to pursue any other remedies at law or in equity.  In the event of a
Default by Barney, the Company shall be entitled to (a) recover from Barney its
costs, including reasonable attorneys’ fees, incurred in enforcing its rights
under this Agreement and (b) cease making payments to Barney under paragraph 2
of the Separation Agreement without invalidating any portion of the Separation
Agreement or this Agreement.


(b)           Any court proceeding to enforce this Agreement may be commenced by
either party in the Berkshire Superior Court, Pittsfield, Commonwealth of
Massachusetts.  The parties hereto submit to the exclusive jurisdiction of such
court and waive any objection which they may have to the pursuit of any such
proceeding in such court.


7.           Entire Agreement.  This Agreement, together with the Separation
Agreement, constitutes the entire agreement between the parties relating to the
subject matter hereof and supersedes any and all previous agreements, oral and
written, between the parties with respect to the subject matter hereof.


8.           Non-Waiver.  The failure by a party in one or more instances to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, or to exercise any rights or privileges conferred in this Agreement,
or the seek enforcement of any of the terms, covenants or conditions of this
Agreement following any breach of any of the terms, covenants, conditions,
rights or privileges, shall non constitute, nor be deemed to constitute, a
waiver of any of the terms, covenants or conditions of this Agreement, but the
same shall continue and remain in full force and effect as if no such failure or
forbearance had occurred.  No waiver of the terms, covenants or conditions of
this Agreement shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.


9.           Applicable Law.  This Agreement shall be governed and controlled as
to validity, enforcement, interpretation, construction, effect and in all other
respects by the internal laws of the Commonwealth of Massachusetts applicable to
contracts made and wholly to be performed in the Commonwealth.


10.           Binding Effect; Benefit.  This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors, assigns, heirs and personal representatives.  Nothing in this
Agreement, express or implied, is intended to confer on any person other than
the parties hereto and their respective successors, assigns, heirs and personal
representatives any rights, remedies, obligations or liabilities under or by
reason of this Agreement.


11.           Amendments.  This Agreement shall not be modified or amended
except pursuant to an instrument in writing executed and delivered on behalf of
each of the parties hereto.
 
 
11

--------------------------------------------------------------------------------

 
 
12.           Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.


13.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as a sealed
instrument as of the date first above written.



  THOMAS W. BARNEY           BERKSHIRE HILLS BANCORP, INC.,          
 
By:
/s/        Print name: Michael P. Daly       Its: President and CEO          



 
12

--------------------------------------------------------------------------------

 
 